Citation Nr: 1738764	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-11 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain and degenerative disc disease, rated 10 percent disabling prior to August 8, 2016 and 20 percent disabling, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing in April 2016 before the undersigned.  A copy of the transcript is of record.

The Board previously remanded this matter in June 2016.

Subsequent to the June 2016 remand, a rating decision was issued in September 2016 that assigned a 20 percent rating, effective August 8, 2016 for the Veteran's chronic lumbar strain and degenerative disc disease; however, as the maximum possible requested benefit has not been awarded the issue of entitlement to an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is necessary prior to adjudication of the Veteran's claim on appeal.  The Board previously remanded the Veteran's claim for an updated VA examination to determine a current assessment of the Veteran's service-connected disability.  While the Veteran's back condition was evaluated in August 2016, the Veteran reported that his condition had worsened in December 2016 and medical records submitted in August 2017 state that the Veteran underwent surgery on his service-connected lumbar spine in May 2017.  A report from a June 2017 VA examination states that the examiner was unable to conduct range of motion testing of the Veteran's back due to the Veteran's recent back surgery.  

As the evidence suggests a worsening of the Veteran's low back disability that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

Accordingly, the case is REMANDED for the following action:

1. Following any necessary period of convalescence, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected low back disability, including any testing deemed necessary.  

The examiner is asked to note the range of motion for the thoracolumbar spine, including where pain begins both subjectively and objectively.  The examiner should also discuss the Veteran's reports of functional loss due to his back pain and the use of any assistive devices.

Rationales should accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

2. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




